Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shankel (US 2022/0092638).
Regarding claim 1, 8, SHankel discloses A method implemented by one or more processors executing instructions stored in a memory for creating a household graph measuring exposure to advertising, the method comprising:
in a computing device comprising the one or more processors and the memory storing executable code with the instructions causing the one or more processors to execute a plurality of control actions via an interface connection, by executing one or more operations configured to: 
tracking, by at least one of the one or more processors, advertising in streaming content viewable from at least one of the connected-household-device and the over-the-top delivery mechanism ([0024, 0025, 0032, 0039]); 
collect, by at least one of the one or more processors, signals indicative of exposure metrics relating to the advertising ([0029, 0034, 0043]); and 
compile, by at least one of the one or more processors, said exposure metrics in a household graph index by household identifier ([0029, 0034, 0043]); and 
apply said household graph index to identify and provide additional advertising ([0029, 0034, 0043]).
	Regarding claim 6, 13, Shankel discloses wherein said streaming content is viewable by an advertiser’s website or application and said website visit data of each visitor viewer is recorded ([0036, 0039]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shankel (US 2022/0092638) in view of Meredith (US 2017/0169462).
Regarding claim 2, 9, Shankel does not specifically disclose wherein said exposure metric includes a category for the advertising.
However, Meredith discloses wherein said exposure metric includes a category for the advertising ([0015]).  It would have been obvious to incorporate the ad category of Meredith into the system of Shankel in order to determine targeted ads based on ad category.
Regarding claim 3, 10, Shankel in view of Meredith discloses  wherein said category tracks the type of advertising of interest to a particular household ([0015] of Meredith).


Claim(s) 4-5, 11-12,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shankel (US 2022/0092638) in view of Meredith (US 2017/0169462) in view of Kahri (US 10,789,619).
Regarding claim 4, 11, Shankel in view of Meredith discloses household graph  ([0029, 0034, 0043] of Shankel.  Shankel in view of Meredith does not specifically disclose tracking a type of device used to stream said content.
However, Kahri discloses tracking a type of device used to stream content (col. 17 lines 20-45).  It would have been obvious to incorporate the device type tracking of Kahri into the system of Shankel in view of Meredith in order to allow ads to be targeted based on the users device type.
Regarding claim 5, 12, Shankel discloses wherein said household graph is an index that tracks the frequency of advertising exposure in each household ([0029,0034,0043]).


Claim(s) 7,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shankel (US 2022/0092638) in view of Skinner (US 2004/0107137).
Regarding claim 7, 14, Shankel does not specifically disclose wherein said website visit data recorded includes at least one of an initial-visit to said website by a viewer and an action outcome performed on the advertiser’s website or application.
However, Skinner discloses wherein said website visit data recorded includes at least one of an initial-visit to said website by a viewer and an action outcome performed on the advertiser’s website or application ([0045]).  It would have been obvious to incorporate the website data of Skinner into the system of Shankel in order to determine ad effectiveness by tracking conversions and user actions upon first visit.


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/Primary Examiner, Art Unit 2426